DETAILED ACTION
Applicants’ filing of June 8, 2021, in response to the action mailed March 9, 2021, is acknowledged.  It is acknowledged that claims 5-6 have been cancelled, claims 1 and 3-4 have been amended, and no claims have been added.  Claims 1-4 are pending.  
The elected invention is directed to the protein of SEQ ID NO:  6, which is the variant of SEQ ID NO:  4 consisting of the substitutions V264A, D484N, and Q547K, said variant capable of removing the A1/B1/B29 tri-phenyl acetate protecting groups from insulin to produce free insulin.  Claim 2 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1 and 3-4, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is May 7, 2015, the filing date of 62/158,118.  This effective filing date is based on the assumption that SEQ ID NO:  5 and 6 on pages 43-441 of said provisional application are identical to SEQ ID NO:  5 and 6 herein. 
AIA -First Inventor to File Status
Based on the effective filing date of May 7, 2015 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

No claims are rejected under 35 U.S.C. 112(b), as being indefinite.
Applicants have acknowledged on the record (remarks herein, p4 ¶3) that the phrase “engineered penicillin G acylase” encompasses all of (i) structurally modified compared to a specific naturally occurring ‘parent’ protein, (ii) structurally modified compared to a specific non-naturally occurring ‘parent’ protein, (iii) structurally modified compared to any naturally occurring 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims
Amend claims 1 and 2 as follows.
For claim 1, delete the term –further-.
For claim 2, replace -further comprises at least one additional substitution- with - comprises at least one substitution or one specific combination of substitutions-.
Authorization for this examiner’s amendment was given by Melanie Neely Willis on June 24, 2021.
Allowable Subject Matter
The species restriction of claim 2 is withdrawn and said claim is rejoined.
Claims 1-4 are allowed.  The following is an examiner’s statement of reasons for allowance. 
All allowable claims, claims 1-4, are limited to engineered penicillin G acylases having at least 95% identity with SEQ ID NO:  6 with an alanine at position 264, an asparagine at position 484, and a lysine at position 547, said variants capable of removing the A1/B1/B29 tri-phenyl acetate protecting groups from insulin to produce free insulin. The utility of said engineered penicillin G acylases, as removing the A1/B1/B29 tri-phenyl acetate protecting groups from insulin to produce free insulin, is credible based on expression in heterologous host cells and analysis by an enzymatic assay (Table 5.1; variant 6).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p EST.
If attempts to reach the examiner by telephone are unsuccessful after two business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on the access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                       

	
	
	



    
        
            
        
            
        
            
    

    
        1 US 62/158,118 does not have a sequence listing.